THE THIRTEENTH COURT OF APPEALS

                                          13-20-00316-CV


                                       Ex parte Arturo Galvan


                                      On Appeal from the
                       103rd District Court of Cameron County, Texas
                          Trial Court Cause No. 2019-DCL-07134


                                           JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be affirmed. The Court orders the

judgment of the trial court AFFIRMED. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

September 23, 2021